7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronnie L. CHARLTON, Defendant-Appellant.
No. 91-5857.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 11, 1992.Decided:  September 30, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  John T. Copenhaver, Jr., District Judge.  (CR-91-57-2)
Michael R. Cline, Charleston, West Virginia, for Appellant.
Michael W. Carey, United States Attorney, R. Brandon Johnson, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Ronnie L. Charlton appeals from the final judgment and sentence entered by the district court following his plea of guilty to violation of 21 U.S.C. § 841(a)(1) (1988).  Counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising an issue concerning the sentence, but concluding that the appeal is without merit.  Charlton was notified of his right to file a supplemental brief raising any additional issues he wished considered, but he has failed to do so.  We affirm.


2
Charlton contends that the district court did not properly calculate the length of his sentence, though he does not state in what way the court allegedly erred.  We have carefully reviewed the presentence report, the transcript of the sentencing hearings, and the court's rulings on disputed issues.  We find no error.*  This claim is without merit.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm the conviction and the sentence imposed.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the presentence report states that two points were added to Charlton's criminal history computations under United States Sentencing Commission, Guidelines Manual, § 4A1.1(c) (Nov. 1991) for Charlton's May 1990 state drug convictions.  The two points should have been added on the basis of U.S.S.G. § 4A1.1(b).  The error is a clerical one which does not affect the outcome